DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 104-125 are pending, claims 1-103 have been cancelled prior to examination, and claims 104-125 are currently under consideration for patentability under 37 CFR 1.104. 

Information Disclosure Statement
The information disclosure statement filed 12/30/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “instructions” (in claims 119-121) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 119-121 recite the term “instructions”. However, the specification does not recite the term “instructions” and therefore fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 119-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose what type of structure could be reasonably considered to provide the “instructions” (i.e. tangible object, programming, etc) as recited in claims 119-121. Therefore, claims 119-121 fails to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 104-125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 104 and 118, the limitation “an endoscope” on lines 4-5 and 12 (of claim 104) and lines 4, 6, and 10 (of claim 118) lack antecedent basis as the feature was previously recited. Claims 105-117 and 119-125 are rejected due to their dependency on claims 104 and 118. Claims 105 (on lines 2-3), 119 (on line 2), and 122 (on lines 2-3) have the same limitation that lacks antecedent basis.
	Regarding claim 104, the limitation “wherein the first and second attachable structures…define a space bounded by the distal end of the first attachable structure and the proximal edge of the second attachable structure” is unclear. It is unclear what the space is bounded by given the context of the previous limitation “a second attachable structure...positionable at a second location spaced distally from the first location”.
	Regarding claim 104, the limitation “the distal edge” and “the proximal edge” on lines 6-7 lacks antecedent basis as the feature was not previously recited.
Regarding claim 104, the limitation “an endoscopy procedure” on line 9 lacks antecedent basis as the feature was previously recited in the claim. Claim 105 has the same limitation that lacks antecedent basis.
Regarding claim 107, the limitation “the proximal edge of the proximal-most attachable structure” and “the distal edge of the distal-most attachable structure” is both unclear and lacks antecedent basis. It is unclear if the “proximal-most attachable 
Regarding claim 112, the limitation “the acute angle” lacks antecedent basis as “a first acute angle” and “a second acute angle” was previously recited in claim 104. Additionally, the limitation “the biased flexible appendage” is unclear because claims 104 previously recited “a plurality of flexible appendages” that can be at “a first position...biased…” and “a second position...pointing away”.
Regarding claim 116, the limitation “the attachable structure” is unclear and lacks antecedent basis. It is unclear which of the first and second attachable structures this feature is referring to.
Regarding claim 117, the limitation “a flexible appendage” lacks antecedent basis. Additionally, the limitation “a thickness measured perpendicular to the top face” is unclear. It is unclear what feature “a thickness” refers to.
Regarding claim 119-121, the limitation “instructions” is unclear. It is unclear what the “instructions” are (i.e. tangible object like a manual, programming, spoken directions, etc…).
Regarding claim 121, the limitation “an endoscopy procedure” lacks antecedent basis as the feature was previously recited in claim 118.
Regarding claim 125, the limitation “the attachable structure” is unclear and lacks antecedent basis. It is unclear which of the first and second attachable structures this feature is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 104-125 are rejected under 35 U.S.C. 103 as being unpatentable over Reydel (US 2013/0023854), in view of Rottenberg (US 2015/0148606).
Regarding claim 104, Reydel discloses a system of at least two discretely spaced attachable structures (33, figure 3) for performing an endoscopy procedure without insufflation (intended use language | inserted into the ampullae [0035]), the system comprising: a first attachable structure (see 33, figure 3); a second attachable structure (see 33, figure 3), wherein the first and second attachable structures when positioned discretely along the shaft partially define a space bounded by the distal edge of the first attachable structure and the proximal edge of the second attachable structure (see 112b rejection above | see the space between the anchors 33, figure 3); wherein Reydel is silent regarding the first attachable structure being flexible, movable along the shaft of an endoscope, and positionable at a first location along the shaft of an endoscope the second attachable structure being flexible, movable along the shaft of an endoscope, and positionable at a second location spaced distally from the first location; and wherein each of the first and second attachable structures comprise: a body formed of a flexible material and having an inner surface and an outer surface, the inner surface defining a passageway for passage of an endoscope there through, the passageway having a proximal opening, a distal opening, a central longitudinal axis extending through the passageway, and a length of 20 millimeters or less measured between the proximal opening and the distal opening; and a plurality of flexible appendages formed as continuous extensions of the body material, the plurality of flexible appendages extending outwardly from the outer surface of the body and culminating in appendage tips; wherein the appendages in a first position are biased toward the proximal opening of the body at a first acute angle relative to the longitudinal axis of the body; and  wherein the appendages are movable to a second position with the appendage tips pointing away from the proximal opening of the body at a second acute angle relative to the longitudinal axis of the body.  
Rottenberg teaches an endoscope (9, figure 2a) with a tubular member (12, figure 2a). The tubular member has a plurality of spaced projecting elements (14, figure 2a) that are full or partial rings ([0029]). The projecting elements are bendable towards both proximal and distal directions of the tubular member ([0029]). The projecting 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify each of the attachable structures of Reydel with the tubular member (12, figure 2a), specifically the ribs (11, figure 5) and material ([0030]) and structure of the projecting elements (14, figure 2a), as taught by Rottenberg. Doing so would maintain the structural integrity of the attachable structures ([0032]) and improved endoscopic visualization by contacting and unfolding tissue folds in a body lumen ([0034]). The modified system would have the first attachable structure being flexible ([0030]; Rottenberg), movable along the shaft of an endoscope (slipped over the end of the endoscope [0032]; Rottenberg), and positionable at a first location along the shaft of an endoscope (slipped over the end…[0032] | the examiner interpreted the modified attachable structure can be moved to a desired position); the second attachable structure being flexible ([0030]), movable along the shaft of an endoscope (slipped over the end of the endoscope [0032]), and positionable at a second location spaced distally from the first location (slipped over the end…[0032] | the examiner interpreted the modified attachable structure can be moved to a desired position); and wherein each of the first and second attachable structures comprise: a body (see 12, figure 2a of Rottenberg) formed of a flexible material ([0030]; Rottenberg) and having an inner surface and an outer surface (see the inner and outer surfaces of 12, figure 2a), the 
Regarding claim 105, Reydel and Rottenberg further discloses a third attachable structure (see 33, figure 3; Reydel), wherein the third attachable structure is flexible (each of anchors 33, figure 3 of Reydel has been modified with 12, figure 2a of Rottenberg | flexible [0030]; Rottenberg), movable along the shaft of an endoscope (slipped over the end of the endoscope [0032]; Rottenberg), and positionable at a third the examiner interpreted the modified attachable structure can be moved to a desired position), wherein the third attachable structure works together with the first attachable structure and the second attachable structure to pleat an intestine during an endoscopy procedure (pull the inner surface of the ampullae taut and smooth…[0035]; Reydel | contact and unfold tissue folds [0034]; Rottenberg).  
Regarding claim 106, Rottenberg further teaches the first attachable structure is spaced from the second attachable structure by a distance of at least 10 centimeters (the modified attachable structures can be positioned to be spaced apart by a distance of at least 10 cm | slipped over the end…[0032]; Rottenberg | the examiner interpreted the modified attachable structures can be moved to a desired position that is separated a distance between one another).  
Regarding claim 107, Rottenberg further teaches a total length of the system between the proximal edge of the proximal-most attachable structure and the distal edge of the distal-most attachable structure is at least 10 centimeters (the modified attachable structures can be positioned to have the length between the proximal-most attachable structure and the distal end of the distal-most attachable structure be at least 10 cm | slipped over the end…[0032]; Rottenberg and see anchors 33, figure 3 of Reydel | the examiner interpreted the modified attachable structures can be moved to a desired position that is separated a distance between one another).  
Regarding claim 108, Rottenberg further teaches the total length of the system is at least 20 centimeters (the modified attachable structures can be positioned to have the length be at least 20 cm | slipped over the end…[0032]; Rottenberg and see the examiner interpreted the modified attachable structures can be moved to a desired position that is separated a distance between one another).  
Regarding claim 109, Rottenberg further teaches the flexible material is an elastomer (elastomers [0030]; Rottenberg).  
Regarding claim 110, Rottenberg further teaches each attachable structure is sufficiently elastic and flexible (flexible, resilient and deformable [0030]; Rottenberg) to be rolled along the shaft of an endoscope (functional language | the attachable structures are capable of being rolled along the shaft).  
Regarding claim 111, Rottenberg further teaches each attachable structure is sufficiently elastic and flexible (flexible, resilient and deformable [0030]; Rottenberg) to be stretched around the distal face of an endoscope and rolled along the shaft of an endoscope (functional language | the attachable structures are capable of being stretched around the distal face…and rolled along the shaft).  
Regarding claim 112, Rottenberg further teaches the flexible appendages are fan shaped (fan out [0014]; Rottenberg).  
Regarding claim 113, Rottenberg further teaches the acute angle formed between the biased flexible appendage and the longitudinal axis of the body is less than 50 degrees (see 112b rejection above | see figure 2a of Rottenberg).  
Regarding claim 114, Rottenberg further teaches the greatest width of the attachable structure measured perpendicular to the longitudinal axis and extending from a first appendage tip (see tip of 14, figure 2a; Rottenberg) on one side of the longitudinal axis to a second appendage tip (see tip of 14 on the other side of the longitudinal axis, 
Regarding claim 115, Rottenberg further teaches the flexible appendages have a thickness between 0.1-0.9 millimeters (thickness between 0.2-2.0 mm, preferably 0.3-1.0 mm [0015]; Rottenberg).  
Regarding claim 116, Rottenberg further teaches the flexible appendages extend 1-5 millimeters from an outer surface of the attachable structure (the projecting elements are spaced apart by a distance between 1-10 mm, preferably 2-5 mm | the examiner interpreted the space between projecting elements is about the length of the projecting elements based on figure 2a of Rottenberg).  
Regarding claim 117, Rottenberg further teaches a width across a top face of a flexible appendage is at least twice the distance as a thickness measured perpendicular to the top face (see 112b rejection above | outer diameter between 20-60 mm vs. thickness between 0.2-2.0 mm [0015]; Rottenberg)
Regarding claim 118, Reydel discloses a kit for performing an endoscopy procedure without insufflation (abstract), the kit comprising: a first attachable structure (see anchors 33, figure 3); a second attachable structure (see 33, figure 3). Reydel is silent regarding the first attachable structure being flexible, movable along the shaft of an endoscope, and positionable at a first location along the shaft of an endoscope; the second attachable structure being flexible, movable along the shaft of an endoscope, and positionable at a second location spaced distally from the first location; wherein each of the first and second attachable structures comprise: a body formed of a flexible 
Rottenberg teaches an endoscope (9, figure 2a) with a tubular member (12, figure 2a). The tubular member has a plurality of spaced projecting elements (14, figure 2a) that are full or partial rings ([0029]). The projecting elements are bendable towards both proximal and distal directions of the tubular member ([0029]). The projecting elements are made of a suitable biocompatible material so that they are flexible, resilient, and deformable ([0030]). The tubular member can have seals (13, figure 5) to prevent the tubular member from slipping off the endoscope ([0032]). Additionally, ribs (11, figure 5) maintain the structural integrity of the tubular member when it is slipped over the end of the endoscope ([0032]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify each of the attachable structures of Reydel with the tubular member (12, the examiner interpreted the modified attachable structure can be moved to a desired position; see 33, figure 3 of Reydel); the second attachable structure being flexible ([0030]), movable along the shaft of an endoscope (slipped over the end of the endoscope [0032]), and positionable at a second location spaced distally from the first location (slipped over the end…[0032]; Rottenberg | the examiner interpreted the modified attachable structure can be moved to a desired position; see 33, figure 3 of Reydel); wherein each of the first and second attachable structures comprise: a body (see 12, figure 2a of Rottenberg) formed of a flexible material ([0030]; Rottenberg) and having an inner surface and an outer surface (see the inner and outer surfaces of 12, figure 2a), the inner surface defining a passageway for passage of an endoscope therePage6of8 through (see 9 and 12, figure 2a), the passageway having a proximal opening (see proximal opening of 12, figure 2a), a distal opening (see distal opening of 12, figure 2a), a central longitudinal axis extending through the passageway (see 12, figure 2a), and a length of 20 millimeters or less measured between the proximal opening and the distal opening (estimated length of 12 in figure 2a can be less than 20 mm | projecting elements may be spaced apart 
Regarding claim 119, Reydel and Rottenberg further disclose instructions (see 112a and 112b rejections above | the examiner interpreted the “instructions” broadly as the capability of the attachable structure to perform the function) for positioning the first attachable structure at a first location along the shaft of an endoscope, and for spacing the second attachable structure discretely from the first attachable structure at a second location along the shaft of an endoscope, the second location being distal from the first location (functional language | slipped over the end…[0032]; Rottenberg | the examiner interpreted the modified attachable structures can be moved to a desired position that are separated from one another; see 33, figure 3 of Reydel).  
Regarding claim 120, Reydel and Rottenberg further disclose the instructions (see 112a and 112b rejections above | the examiner interpreted the “instructions” the examiner interpreted the modified attachable structures can be moved to a desired position that are separated from one another by at least 10 cm; see 33, figure 3 of Reydel).  
Regarding claim 121, Reydel and Rottenberg further disclose the instructions (see 112a and 112b rejections above | the examiner interpreted the “instructions” broadly as the capability of the attachable structure to perform the function) further direct a user to perform an endoscopy procedure without insufflation after positioning the first attachable structure and the second attachable structure (functional language | to contact and unfold tissue folds in body lumen [0034]; Rottenberg | pull the inner surface of the ampullae taught and smooth [0035] of Reydel).  
Regarding claim 122, Reydel and Rottenberg further disclose a third attachable structure (see 33, figure 3; Reydel), wherein the third attachable structure is flexible (each of 33, figure 3 of Reydel has been modified with 12, figure 2a of Rottenberg | flexible [0030]; Rottenberg), movable along the shaft of an endoscope (slipped over the end of the endoscope [0032]; Rottenberg), and positionable at a third location along the shaft of an endoscope (slipped over the end…[0032] | the examiner interpreted the attachable structure can be moved to a desired position).  
Regarding claim 123, Rottenberg further teaches the flexible material is an elastomer (elastomers [0030]; Rottenberg).  
Regarding claim 124, Rottenberg further teaches the flexible appendages are fan shaped (fan out [0014]; Rottenberg).  
Regarding claim 125, Rottenberg further teaches the greatest width of the attachable structure measured perpendicular to the longitudinal axis and extending from a first appendage tip (see tip of 14, figure 2a; Rottenberg) on one side of the longitudinal axis to a second appendage tip (see tip of 14 on the other side of the longitudinal axis, figure 2a; Rottenberg) on the other side of the longitudinal axis is up to and including 33 millimeters (outer diameter between 20-60 mm, preferably 30-50 mm [0015]; Rottenberg).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Axon (US 2013/0090527), Magana (US 2010/0145278), Rosenberg (US 2007/0225651), and Rahamimov (US 2007/0123798).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 12, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795